In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-11-00010-CR
        ______________________________


           JODY RAY HENRY, Appellant

                         V.

         THE STATE OF TEXAS, Appellee




   On Appeal from the 349th Judicial District Court
               Houston County, Texas
             Trial Court No. 10CR041




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                          MEMORANDUM OPINION

           Roshanda Wooten was driving southbound on Highway 287 in Houston County1 when her

car was violently struck from the rear by another vehicle, causing it to spin out of control into the

median. 2 Jody Ray Henry, the driver of the vehicle that struck Wooten, continued driving

southbound on Highway 287 without stopping.3 Henry was arrested a short time later.4

           A jury convicted Henry of accident involving personal injury5 and sentenced him to five

years‘ confinement. We affirm the judgment of the trial court because (1) the implied jury




1
 Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV‘T CODE ANN. § 73.001 (West 2005). We are
unaware of any conflict between precedent of the Twelfth Court of Appeals and that of this Court on any relevant
issue. See TEX. R. APP. P. 41.3.
2
    When Wooten‘s vehicle came to rest, it was facing north.
3
 After the accident, Wooten experienced difficulty breathing and her chest was bruised. A passerby stopped to help
Wooten, who was taken to the hospital by ambulance where she was treated and released. Wooten was given pain
medication for her seat belt injuries, was placed in an arm sling for three days, and missed work for a week as a result
of her injuries.
4
 When Officer Dewayne Newman of the Grapeland Police Department responded to the accident, he notified dispatch
and all other officers that the offending vehicle fled the scene, was traveling south on Highway 287, and should have
heavy front end damage. After hearing this dispatch report, Trooper Bob Reeves of the Texas Department of Public
Safety was en route to the scene. As Reeves approached the intersection of County Road 1825 and Highway 287, he
observed a black Ford Explorer (driven by Henry) with front end damage traveling south approximately six miles from
the accident scene. Reeves stopped Henry, and after conducting field sobriety tests on him, transported Henry to the
Houston County jail. At the time of the arrest, Reeves was unaware that Newman located the Explorer‘s front license
plate at the accident scene. It was apparent to Reeves when he stopped Henry that the Explorer had been damaged in
an accident, but he did not know when that damage occurred. Wooten was arrested for driving while intoxicated.
That charge and its subsequent disposition are not issues in this appeal.
5
 The title of Section 550.021 of the Texas Transportation Code, setting forth the offense, is ―Accident Involving
Personal Injury or Death,‖ but this offense is commonly referred to as failure to stop and render aid. See TEX.
TRANSP. CODE ANN. § 550.021 (West 2011).

                                                           2
finding that Henry was lawfully detained is not subject to a sufficiency review, and (2) the

evidence is legally sufficient to sustain Henry‘s conviction.

(1)         The Implied Jury Finding that Henry Was Lawfully Detained Is Not Subject to a
            Sufficiency Review

            Henry argues that the evidence is legally insufficient to support the implied jury finding

that his detention was lawful.6 Henry did not file a motion to suppress evidence obtained as a

result of his allegedly unlawful detention. Rather, the trial court submitted a jury instruction

under Article 38.23(a).7 See TEX. CODE CRIM. PROC. ANN. art. 38.23(a) (West 2005).

            Implicit in the jury‘s verdict of guilt is the finding that the traffic stop was based on

reasonable suspicion.             Henry contends this finding is subject to appellate review for legal

sufficiency, citing Coleman v. State, 45 S.W.3d 175, 178 (Tex. App.—Houston [1st Dist.] 2001,

pet. ref‘d). In that case, the jury was instructed that ―a peace officer is not authorized to stop,

6
 Henry essentially contends that Reeves did not have reasonable suspicion to initiate the traffic stop and that the jury,
therefore, should not have considered evidence which connected Henry to the accident scene.
7
    The trial court instructed the jury:

            [U]nder our law no evidence obtained or derived by an officer or other person as a result of an
            unlawful stop and detention shall be admissible in evidence against such accused. An officer is
            permitted to make a temporary investigative detention of a motorist if the officers have specific
            articulable facts, which, taken together with rational inferences from those facts, lead them to
            conclude that a person detained actually is, has been, or soon will be engaged in criminal activity.
            Now, bearing in mind if you find from the evidence that the peace officer lawfully detained the
            defendant on Hwy 287 South, then you shall consider the testimony of the officers relative to the
            detention of the defendant and the conclusions drawn as a result thereof.

                     If you have a reasonable doubt that the peace officer lawfully detained the defendant on
            Hwy 287 South, then you shall not consider the testimony of the officers relative to the detention of
            the defendant and the conclusions drawn as a result thereof and you will not consider such evidence
            for any purpose whatsoever.

                                                             3
arrest, detain, or search a person or vehicle without first obtaining a warrant, unless the officer has

‗probable cause . . . to believe that an offense‘ has been committed.‖ Id. Coleman challenged

the factual sufficiency of the evidence to support the implied jury finding that the stop was

authorized. Houston‘s First Court of Appeals conducted a sufficiency review of this implied

finding and determined the evidence was sufficient to support it. Id. at 180.

         The following year, the same court overruled Coleman. See Johnson v. State, 95 S.W.3d
568 (Tex. App.—Houston [1st Dist.] 2002, pet. ref‘d), overruled sub silentio on other grounds,

Bluitt v. State, 137 S.W.3d 51, 53 (Tex. Crim. App. 2004). Johnson also involved a challenge to

the sufficiency of the evidence to show the lawfulness of a traffic stop. The court determined that

suppression issues were not subject to legal or factual sufficiency reviews,8 in reliance on Malik v.

State, 953 S.W.2d 234, 239–40 (Tex. Crim. App. 1997) (legal sufficiency of evidence measured by

elements of offense as defined by hypothetically correct jury charge). We agree with the holding

in Johnson. Suppression issues cannot be addressed in a post-verdict evidentiary sufficiency

review—what Henry asks us to do here—but evidence discovered from a detention or arrest, for

example, can be effectively challenged by attacking on appeal the trial court‘s ruling on either a

motion to suppress the evidence or an objection to the admission of the evidence. See Johnson,
95 S.W.3d at 570–72. No such challenges are before us in this case.



8
 The Jackson v. Virginia standard is now the only standard a reviewing court is to apply when determining whether the
evidence is sufficient to support each element of a criminal offense. Brooks v. State, 323 S.W.3d 893, 895 (Tex.
Crim. App. 2010) (plurality op.); see Jackson v. Virginia, 443 U.S. 307 (1979).

                                                         4
        By definition, evidentiary sufficiency issues must relate to the elements of an offense. See

Hanks v. State, 137 S.W.3d 668, 671 (Tex. Crim. App. 2004) (sufficiency review appropriate only

as to sufficiency of State‘s proof as to elements of offense). The distinction between evidentiary

sufficiency and admissibility was directly addressed in Hanks: ―‗Sufficiency‘ relates to whether

the elements of an offense have been logically established by all the evidence presented, both

admissible and inadmissible.‖ Hanks, 137 S.W.3d at 671 (citing Caddell v. State, 123 S.W.3d
722, 726 (Tex. App.—Houston [14th Dist.] 2003, pet. ref‘d)). ―‗Admissibility‘ relates to the

fairness of introducing evidence and its logical relevance.‖ Id. Accordingly, sufficiency issues

must relate to the elements of an offense. Id.; see also Malik, 953 S.W.2d at 240.

        Whether the evidence was legally obtained is not an element of the offense of failing to

stop and render aid. See TEX. TRANSP. CODE ANN. § 550.021. Accordingly, we overrule this

point of error.

(2)     The Evidence Is Legally Sufficient to Sustain Henry’s Conviction

        Henry also argues the evidence was legally insufficient to sustain his conviction for failure

to stop and render aid. More precisely, Henry contends the evidence was insufficient to show he

knew the accident resulted in personal injury.

        In reviewing the legal sufficiency of the evidence, we review all the evidence in the light

most favorable to the jury‘s verdict to determine whether any rational jury could have found the

essential elements of the charged offense. Brooks v. State, 323 S.W.3d 893, 912 (Tex. Crim. App.



                                                  5
2010) (4-1-4 decision) (citing Jackson, 443 U.S. at 319); Hartsfield v. State, 305 S.W.3d 859, 863

(Tex. App.––Texarkana 2010, pet. ref‘d) (citing Clayton v. State, 235 S.W.3d 772, 778 (Tex.

Crim. App. 2007)). Our rigorous legal sufficiency review focuses on the quality of the evidence

presented. Brooks, 323 S.W.3d at 917 (Cochran, J., concurring). We examine legal sufficiency

under the direction of the Brooks opinion, while giving deference to the responsibility of the jury

―to fairly resolve conflicts in testimony, to weigh the evidence, and to draw reasonable inferences

from basic facts to ultimate facts.‖ Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007)

(citing Jackson, 443 U.S. at 318–19).

            Legal sufficiency of the evidence is measured by the elements of the offense as defined by

a hypothetically correct jury charge. Malik, 953 S.W.2d at 240. The hypothetically correct jury

charge ―sets out the law, is authorized by the indictment, does not unnecessarily increase the

State‘s burden of proof or unnecessarily restrict the State‘s theories of liability, and adequately

describes the particular offense for which the defendant was tried.‖ Id.

            Section 550.021 of the Texas Transportation Code defines the offense of failing to stop and

render aid, and provides that the operator of a vehicle involved in an accident resulting in injury or

death commits an offense if ―the person does not stop or does not comply with the requirements of

this section.‖ TEX. TRANSP. CODE ANN. § 550.021(c).9 When an accident results in personal


9
    Section 550.021(a) sets out the following requirements:

                     (a)      The operator of a vehicle involved in an accident resulting in injury to or death of
            a person shall:

                                                              6
injury or death or damage to a vehicle, the operator is required to provide reasonable assistance to

any person injured in the accident if it is apparent that treatment is necessary. TEX. TRANSP. CODE

ANN. § 550.023 (West 2011).10 The elements of the offense of failure to stop and render aid are:

(1) an operator of a motor vehicle (2) intentionally and knowingly, (3) involved in an accident

(4) resulting in injury or death of any person, (5) fails to stop and render reasonable assistance.




                          (1)      immediately stop the vehicle at the scene of the accident or as close to
                 the scene as possible;

                          (2)      immediately return to the scene of the accident if the vehicle is not
                 stopped at the scene of the accident; and

                         (3)      remain at the scene of the accident until the operator complies with the
                 requirements of Section 550.023.

TEX. TRANSP. CODE ANN. § 550.021(a).
10
   Section 550.023 provides:

                The operator of a vehicle involved in an accident resulting in the injury or death of a person
        or damage to a vehicle that is driven or attended by a person shall:

                           (1)     give the operator‘s name and address, the registration number of the
                 vehicle the operator was driving, and the name of the operator‘s motor vehicle liability
                 insurer to any person injured or the operator or occupant of or person attending a vehicle
                 involved in the collision;

                         (2)      if requested and available, show the operator‘s driver‘s license to a
                 person described by Subdivision (1); and

                          (3)      provide any person injured in the accident reasonable assistance,
                 including transporting or making arrangements for transporting the person to a physician
                 or hospital for medical treatment if it is apparent that treatment is necessary, or if the
                 injured person requests the transportation.

TEX. TRANSP. CODE ANN. § 550.023.

                                                          7
McCown v. State, 192 S.W.3d 158, 162 (Tex. App.—Fort Worth 2006, pet. ref‘d); Goar v. State,

68 S.W.3d 269, 272 (Tex. App.—Houston [14th Dist.] 2002, pet. ref‘d).

       The culpable mental state for this offense is that the accused had knowledge of the

circumstances surrounding the accused‘s conduct, meaning the defendant had knowledge that an

accident had occurred.    See Goss v. State, 582 S.W.2d 782, 785 (Tex. Crim. App. 1979)

(establishing culpable mental state for the offense); Goar, 68 S.W.3d at 272. Intent or knowledge

may be inferred from the acts, words, and conduct of an accused at the time of an offense. Hart v.

State, 89 S.W.3d 61, 64 (Tex. Crim. App. 2002). Moreover, ―[t]here is no requirement that an

accused must have positive, subjective knowledge of the nature or extent of injury resulting from

the collision.‖ McCown, 192 S.W.3d at 162. Rather, the knowledge requirement is satisfied if

―an objective examination of the facts shows that it would be apparent to a reasonable person that

someone has been injured in an accident and is in need of reasonable assistance.‖ Id. at 163.

       Henry does not dispute the fact that he collided with Wooten‘s car and that he failed to

stop. Rather, Henry challenges the legal sufficiency of the evidence to prove that it was apparent

that treatment was necessary. See TEX. TRANSP. CODE ANN. § 550.023(3). Henry claims that,

because Wooten‘s car was struck from the rear while traveling at a speed of approximately forty

miles per hour and because it did not roll or strike any other object before coming to rest, the

evidence failed to show that he should have known Wooten was in need of medical attention.




                                                8
       Here, the record indicates the force of the impact caused Wooten‘s car to spin out of control

into the median. When describing the damage to her vehicle, Wooten stated, ―The back of my car

was in the front of my car. Especially on the right side.‖ Newman described the damage to

Wooten‘s car as severe, rendering the car inoperable. The incident report described the accident

as ―a major accident.‖     The crash caused the air bag in Henry‘s vehicle to deploy, and

photographs depict significant damage to the front driver‘s side of the vehicle. Among the debris

at the accident scene was the front license plate of Henry‘s vehicle. It was apparent to Newman

that Wooten was in need of medical treatment at the accident scene, and she was taken by

ambulance to the hospital, and was treated for her injuries.

       Viewing the evidence in the light most favorable to the verdict, we conclude that sufficient

evidence was presented from which a rational jury could have found beyond a reasonable doubt

that Wooten was injured in the accident. We overrule this point of error.

       We affirm the judgment of the trial court.




                                              Josh R. Morriss, III
                                              Chief Justice

Date Submitted:        September 2, 2011
Date Decided:          September 6, 2011

Do Not Publish



                                                 9